EXHIBIT 99.1 SEVERN BANCORP, INC. FOR IMMEDIATE RELEASE Contact: Thomas G. Bevivino Chief Operating Officer & Executive Vice President Email: tbevivino@severnbank.com Phone: 410.260.2000 Severn Bancorp Announces Restatement of Financial Statements To Reflect Additional Net Income Annapolis, MD (February 14, 2013) – Severn Bancorp, Inc. (“the Company”), (Nasdaq: SVBI) parent company of Severn Savings Bank, FSB (“Severn”), today announced that it will restate its previously issued annual consolidated financial statements for the fiscal years 2010, and 2011 and quarterly consolidated financial statements for fiscal years 2010, 2011 and 2012 (including its selected financial data for the relevant periods) due to errors identified in these financial statements.These restatements are expected to be reflected in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 that will be filed with the Securities and Exchange Commission in March 2013.The decision was made by the Company’s Board of Directors, upon the recommendation of the Audit Committee and in consultation with management.As a result of this decision, investors should no longer rely upon the Company’s previously released financial statements for these periods and any earnings releases or other communications relating to these periods. The Company estimates that it understated pre-tax income by an aggregate of approximately $1,627,000, over the restated periods, due to the Company overstating its FDIC insurance expense for those periods.This resulted from the method the Company used to amortize a prepayment of its risk-based insurance assessment paid to the FDIC in 2009.At that time, the Company paid an estimated assessment in advance for fiscal years 2010, 2011 and 2012 based on the level of net assets as of June 30, 2009, and began expensing the prepayment evenly over the three year period covered by the prepayment.Management has now determined that this method of amortization was incorrect and that it should have amortized the prepayment based on the actual level of net assets over that period.This error was discovered by management during the course of its preparation of the 2012 year-end financial statements and audit. The amounts disclosed below are the estimated net cumulative effect of this error on income through December 31, 2012.The effect on income in certain periods is quantitatively significant. The adjustments necessary have no effect on reported cash flow from operations, and do not have a material impact on the consolidated balance sheet.The impact of this correction for the restatement periods increases cumulative net income by approximately $980,000 and cumulative earnings per share by approximately $0.09. Impact of the restatement The estimated adjustments to the Company’s consolidated statements of operations are summarized in the tables below (in thousands, except per share amounts). Fiscal Year Ended December 31, 2012 December 31, 2011 December 31, 2010 As Reported Adjustment As Restated As Reported Adjustment As Restated As Reported Adjustment As Restated Increase in: Pre-tax income $ Net income Basic and diluted earnings(loss) per share ) Quarter Ended March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 As Reported Adjustment As Restated As Reported Adjustment As Restated As Reported Adjustment As Restated As Reported Adjustment As Restated Increase in: Pre-tax income $ Net income Basic and diluted earnings per share Quarter Ended March 31, 2011 June 30, 2011 September 30, 2011 December 31, 2011 As Reported Adjustment As Restated As Reported Adjustment As Restated As Reported Adjustment As Restated As Reported Adjustment As Restated Increase in: Pre-tax income(loss) $ 83 $ $ ) $ $ ) $ Net income(loss) 49 ) 90 ) 95 99 Basic and diluted earnings(loss) per share ) ) Quarter Ended March 31, 2010 June 30, 2010 September 30, 2010 December 31, 2010 As Reported Adjustment As Restated As Reported Adjustment As Restated As Reported Adjustment As Restated As Reported Adjustment As Restated Increase in: Pre-tax income(loss) $ ) $
